Citation Nr: 0203302	
Decision Date: 04/11/02    Archive Date: 04/18/02	

DOCKET NO.  99-20 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether proceeds received by the veteran as settlement for 
injuries resulting from an automobile accident should have 
been considered as countable income in determining the rate 
of improved disability pension benefits payable for the one 
year period beginning on December 1, 1998.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from July 1952 to 
March 1955.

This matter arises from various decisions rendered since 
February 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa, that held that net 
proceeds received by the appellant in settlement of a 
personal injury lawsuit must be considered as countable 
income in determining his pension rate during the year 
received.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.

During the appellate process, the appellant requested a 
personal hearing before a traveling member of the Board.  
Such a hearing was conducted by the undersigned on October 
17, 2001; a transcript of that proceeding is of record.  At 
the personal hearing, the veteran submitted additional 
evidence, but did not waive its review by the RO prior to 
appellate consideration.  However, because the evidence 
submitted by the appellant is duplicative in nature, and has 
already been considered by the RO, a formal waiver of RO 
review by the appellant is unnecessary.  See 38 C.F.R. 
§ 20.1304(c) (2001).  The Board will consider the evidence so 
submitted accordingly.

At the aforementioned personal hearing, the veteran also 
raised the issue of his entitlement to an exclusion from his 
countable income for medical and other expenses incidental to 
the automobile accident in which he was involved in 1996.  He 
also claims that the VA hospital wrongfully charged him for 
medical treatment received for injuries incurred during that 
accident, apparently because he believes that he did not 
actually receive VA medical treatment for such injuries.  In 
addition, the veteran submitted a VA Form 20-5655, Financial 
Status Report; this constitutes an informal claim for waiver 
of recovery of the overpayment created as a result of an 
increase in his countable income for the 12-month period 
beginning December 1, 1998.  These issues are not 
"inextricably intertwined" with the issue now on appeal.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Nor have 
they been developed or certified for appeal.  See 38 U.S.C.A. 
§ 7105.  As such, they are referred to the RO for all action 
deemed necessary.


FINDINGS OF FACT

1.  The veteran was originally awarded improved disability 
pension benefits effective February 1, 1992, because it was 
determined that the aggregate of his physical disabilities 
prevented his gainful employment.  Effective April 1, 1997, 
he was awarded additional benefits in the form of special 
monthly pension on account of his need for aid and attendance 
as a result of his nonservice-connected disabilities.

2.  The veteran was in an automobile accident in August 1996; 
in May 1999, he reported that he received $5,404.12 in the 
form of a cash settlement for injuries received in said 
accident.  He indicated further that he had received this 
amount in November 1998.

3.  Effective December 1, 1998, the veteran's improved 
disability pension benefits were reduced by the amount of the 
net cash settlement that he had received as a result of the 
August 1996 motor vehicle accident; his improved disability 
pension rate remained so reduced until December 1, 1999.


CONCLUSION OF LAW

Because the net proceeds of $5,404.12, that the veteran 
received in November 1998 as the result of an automobile 
accident constituted countable income, his improved 
disability pension benefits were properly reduced for the 12-
month period beginning December 1, 1998.  38 U.S.C.A. 
§§ 1521, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.23, 
3.271(g), 3.660 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim for benefits under the 
laws administered by VA.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See VCAA 2000, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000) (codified as amended at 38 
U.S.C. § 5100 et seq. (West 2001)).  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
necessary to substantiate and complete a claim for VA 
benefits.  See VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified at 38 U.S.C. §§ 5102 and 5103).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  See VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  He also was 
provided with a personal hearing before the undersigned, and 
was given an opportunity to submit additional evidence in 
support of his claim at that time.  The record indicates that 
all relevant facts have been properly developed and that all 
evidence necessary for equitable resolution of the issue on 
appeal has been obtained.  As such, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  Under the circumstances, the Board 
finds that the veteran will not be prejudiced by addressing 
the merits of his appeal.  

The veteran has offered voluminous statements, as well as 
testimony, regarding this appeal.  His contention essentially 
is that the net proceeds that he received in November 1998 in 
settlement for the injuries sustained in an automobile 
accident in August 1996 should not constitute countable 
income for VA purposes.  He argues that this represented 
"compensation" as defined by 38 C.F.R. § 3.4 (2001), and 
therefore should be excluded in determining his countable 
income for pension purposes.

The Secretary of Veterans Affairs shall pay to each veteran 
of a period of war who is permanently and totally disabled 
from nonservice-connected disability and who is entitled to 
aid and attendance benefits, pension at the rate prescribed.  
See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  Payments of any 
kind from any source shall be counted as income during the 
12-month annualization period in which received unless 
specifically excluded.  See 38 C.F.R. § 3.271(a).  
Compensation paid by the United States Department of Labor, 
Office of Workers' Compensation Programs, Social Security 
Administration, or the Railroad Retirement Board, or pursuant 
to any worker's compensation or employer's liability statute, 
or damages collected because of personal injury or death, 
will be considered income as received.  Medical, legal or 
other expenses incident to the injury or death, however, or 
incident to the collection or recovery of the amount of the 
award or settlement may be deducted.  Id. at (g) (emphasis 
added). Where reduction of a running award of improved 
disability pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective the end of the month in which the increase in 
income occurred.  See 38 C.F.R. § 3.660(a)(2).  It is within 
the foregoing context that the veteran's claim must be 
evaluated.

The facts in this case are not in dispute, and are as 
follows.  The veteran originally was awarded nonservice-
connected improved disability pension benefits effective 
February 1, 1992.  Effective April 1, 1997, he was awarded 
special monthly pension on account of his need for regular 
aid and attendance.  His entitlement based upon nonservice-
connected disability has continued to the present time.

The veteran was involved in a motor vehicle accident in 
August 1996.  As a result of the accident, he received a 
settlement in the amount of $22,000 in 1998.  Once his legal 
costs and VA medical expenses were deducted, however, he was 
paid the net amount of $5,404.12.  He received the latter 
amount in November 1998.  This figure was confirmed in an 
affidavit executed by the veteran's attorney in April 1999, 
wherein the attorney stated that "[t]he only monies that [the 
veteran] received directly [from] the...settlement was 
$5,404.12."

Despite the veteran's contentions to the contrary, the 
settlement that he received constitutes income pursuant to 
the provisions of 38 C.F.R. § 3.271(g) wherein it is stated 
that damages collected because of personal injury will be 
considered income as received.  Since the veteran received 
the $5,404.12 in November 1998, this amount constituted 
countable income for nonservice-connected improved disability 
pension purposes effective December 1, 1998.  See 38 C.F.R. 
§ 3.660(a)(2).  Since this also was nonrecurring income, the 
veteran's improved disability pension benefits were then 
properly increased December 1, 1999, i.e., at the end of the 
12-month annualization period following the month in which 
received.  Id. at (a)(3).  

In reaching the foregoing determination, the Board has 
carefully considered all contentions and arguments offered by 
the appellant.  The law in this regard is clear; as 
previously noted, damages collected because of personal 
injury constitute countable income for nonservice-connected 
improved disability pension purposes.  The veteran's 
contention that the monetary damages he received were 
equivalent to "compensation" such as that paid by VA for a 
service-connected disability as defined in 38 C.F.R. § 3.4 is 
without merit.  "Compensation" takes many and varied forms, 
as exemplified by the language in 38 C.F.R. § 3.271(g).  The 
language in that regulation pertinent to this case, however, 
specifically includes as income (for improved disability 
pension purposes) "compensation" in the form of damages for 
personal injury.  

Because the veteran has not stated a valid basis upon which 
this claim might be granted, and because there is no legal 
authority that would allow VA to exclude the damages 
collected by the veteran in the amount of $5,404.12 from his 
countable income for pension purposes, the veteran's appeal 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In this regard, the Board is bound in its decisions 
by the regulations of the Department, instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department.  See 38 C.F.R. § 7104(c) (West 
1991).  Given that the law, rather than the facts in this 
case, is controlling, the doctrine of resolving doubt in the 
veteran's favor is not for application.  See Ferguson v. 
Principi, 273 F. 3d 1072 (Fed. Cir. 2001) (the statute, 
38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).


ORDER

Since the damages received by the veteran in the amount of 
$5,404.12 in November 1998 as the result of an automobile 
accident are countable income for nonservice-connected 
improved disability pension purposes, the appeal is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  The attached a VA Form 4597 that tells you 
what steps you can take if you disagree with our decision.  
The Board is in the process of updating the form to reflect 
changes in the law effective on December 27, 2001.  See the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


